Citation Nr: 0113503	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  93-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating, in excess of 20 
percent for the period prior to June 24, 1997.

3.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from November 1984 to April 
1992.  This matter initially came before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision of the Fort Harrison, Montana Regional Office 
(hereinafter RO), of the Department of Veterans Affairs 
(hereinafter VA).  Subsequently, jurisdiction was transferred 
to the Houston, Texas RO.

This case was most recently remanded by the Board in June 
1998 for further development.  That development having been 
accomplished to the extent possible, the case is now before 
the Board for adjudication.  At that time, it left knee was 
rated 20 percent disabling.  The Houston RO has assigned a 30 
percent rating effective from September 1, 1997, and from 
September 1, 2000, each time following surgery to the knee.  
The earlier claim for a rating in excess of 20 percent is in 
need of consideration, as is the question of an current 
increased rating.  There is no appeal pending concerning the 
temporary total ratings that have been assigned.  
Accordingly, the issues have been rephrased on the title 
page.

In addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that in the rating decision in February 1993, the RO awarded 
service connection for maxillary sinusitis, and assigned a 10 
percent rating, and for a left knee disorder, rated 10 
percent disabling, effective to the day after separation from 
service, based on a review of all the pertinent evidence on 
file. The RO had, based on that review, concluded that a 
higher rating was not in order. The Board notes therefore 
that the issue presented is whether current increased ratings 
are in order.  As the RO essentially concluded that the 
ratings were effective to the day after separation from 
service was the appropriate current rating, the issue of a 
rating for the entire time period is for consideration.  As 
such, the Board can continue with its review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's left knee disability, is currently 
manifested by gross instability; tenderness to palpation; 
chronic, severe, anterior cruciate ligament instability. X-
ray examination revealed osteophyte formations and 
degenerative changes in the patellofemoral joint.  

3.  Prior to February 6, 1996, there was no evidence of 
arthritic changes with limitation of motion of the left knee.  
There was some slight to moderate instability, which was 
improved following surgery during the appeal period.

4.  The veteran's maxillary sinusitis is manifested by 
symptoms equating to discharge and infrequent headaches, but 
it does not result in three or more incapacitating episodes 
per year or more than six nonincapacitating episodes per 
year, nor is it severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.


CONCLUSIONS OF LAW
1.  The criteria for an increased rating for a left knee 
disorder based on instability, currently rated as 30 percent 
disabling are not met.  38 U.S.C.A. §§ 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, diagnostic code 
(DC) 5257 (2000).

2.  The criteria for an increased rating, in excess of 20 
percent, for a left knee disorder based on instability prior 
to June24, 1997, are not met.  38 U.S.C.A. §§ 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, diagnostic 
code (DC) 5257 (1997).

3.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the left knee with limitation of 
motion is warranted from February 6, 1996.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010 (1996) (2000); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).

4.  The criteria for a rating in excess of 10 percent for 
maxillary sinusitis have not been met. 38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 
6513, prior to and from October 7, 1996 (1996) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions of H.R. 4864 
amends 38 U.S.C. §§ 5103, and 5107, to in effect, eliminate 
the "well-grounded" claims requirement.  The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) (VCAA).  

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Review of the record reveals that all appropriate development 
has been accomplished in this case, and that the provisions 
of the VCAA, to the extent they apply to these issues have 
been satisfied.  The appellant and his representative have 
been informed in statements and supplemental statements of 
the case of documents needed.  They have been provided the 
applicable law and regulations.  There have been medical 
records requested and examinations conducted.  There is no 
indication that there is additional development that should 
be conducted prior to entering a decision in this case.  As 
such, the Board can proceed to the merits of the instant 
issues without prejudice to the appellant or further delay.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted for the veteran's left knee, or sinus disorders.  
However, a separate 10 percent rating is warranted for 
arthritis of the left knee.   

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(2000).


a.  Evaluation in excess of 30 Percent for a left knee 
disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2000).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment. 38 C.F.R. § 4.71, DCs 5003-
5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis with limitation of 
motion, and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). To warrant 
assignment of this separate rating, there must be, at a 
minimum, evidence of arthritis that is confirmed, and which 
is shown related to the service connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 207.  

Historically, service connection was granted in February 1993 
for a left knee disorder characterized as marked instability 
with limitation of motion and tenderness, and a 20 percent 
rating was assigned.  As noted, there are periods for which 
temporary total ratings have been assigned.  Those ratings 
are not at issue herein.

When examined in August 1992, there was evidence of laxity.  
It was reported that she had a screw placed during service, 
which had been removed prior to discharge.  It was noted that 
there was instability with probable arthritic changes.  X-
rays, however, did not confirm the presence of arthritis at 
that time.

In a hearing at the RO in May 1993, the veteran in essence 
testified that she only received treatment for her left knee 
disorder through the VA.  Although she had had several 
procedures on her left knee, she reportedly had never been 
told that she had arthritis.    

In May 1994 the veteran underwent additional left knee 
surgery, to repair chronic left knee anterior cruciate 
ligament (ACL) instability.  The procedure was performed 
without complications.  Subsequently, by rating action in 
February 1995, a temporary total rating for convalescence was 
granted effective from May 22, 1994 until August 1, 1994, at 
which time the 20 percent rating was resumed.

The Board remanded the case in September 1995, to obtain 
additional medical evidence, and a VA examination.

In a February 1996 VA examination, the veteran reported 
injury and trauma to her left knee in service.  She underwent 
two operations in service for an torn ACL, as well as the 
aforementioned ACL repair procedure in May 1994 at the VA, 
for persistent instability.  Reportedly, she now had less 
instability following that surgery.  She complained primarily 
of flexed knee activities, stairs, and hill climbing, and 
squatting.  X-rays of the left knee revealed early 
degenerative joint disease involving all 3 compartments.  Her 
motor examination of the lower extremities were grade as 
normal.  The diagnosis was; ACL insufficiency with 
reconstruction failed, SP extra articular reconstruction as 
successful, and secondary traumatic arthritis.

In June 1997, the veteran underwent an arthroscopy, and 
partial medial meniscectomy at the VA Medical Center (VAMC).  
Subsequently, by rating action in March 1998, a temporary 
total rating for convalescence was granted effective from 
June 24, 1997 until September 1, 1997 at which time the 20 
percent rating was resumed.

The Board remanded the case in June 1998, to obtain 
additional medical evidence, and a VA examination in view of 
the additional surgery.

In a December 1999 VA examination, the veteran reported six 
surgeries on the left knee, including one in October 1999 to 
remove hardware. She was scheduled to undergo another ACL 
reconstruction utilizing a graft in January 2000.  She 
complained of painful instability of the knee requiring the 
use of a brace. She had intermittent swelling and tenderness 
along the medial and lateral joint lines, and crepitation 
with range of motion (ROM).  

The examiner noted an ROM of full extension to 120 degrees of 
flexion.  There was increased anterior instability with 
Lachman's and drawer signs.  There was varus instability with 
lateral subluxation and tenderness to palpation along the 
medial and lateral joint lines.  There was crepitation of the 
patellofemoral level with tenderness to palpation along the 
medial more than the lateral patellofemoral borders.  
Multiple scars were noted anteriorly over the knee and mild 
effusion was noted.  X-rays revealed no hardware in place.  
There were mild degenerative changes in the medial and 
patellofemoral compartments, with patellofemoral arthritis, 
mild to moderate.  The diagnosis was anterior cruciate 
ligament instability, chronic with SP multiple surgeries with 
moderate to severe residual symptoms.

By rating action in February 2000, the rating for a left knee 
disorder was increased from 20 to 30 percent.  The 30 percent 
rating was assigned effective September 1, 1997, following a 
temporary total rating which was assigned from June 24, 1997, 
for surgery to the knee.

In February 2000 the veteran underwent additional left knee 
surgery at the VAMC.  The surgery was an ACL revision, using 
an Achilles allograft. The procedure was performed without 
complications.  Subsequently, by rating action in May 2000, a 
temporary total rating for convalescence was granted 
effective from February 11, 2000 until April 1, 2000 at which 
time the 30 percent rating was resumed.

In an August 2000 VA examination, the examiner noted the 
veteran's previous history, and recent ACL reconstruction.  
The postoperative course was complicated by symptomatic 
hardware along the medial proximal tibial plateau and 
persistent instability, laxity, and difficulty with climbing, 
kneeling, and stooping.  She was due to undergo removal of 
the hardware in the next month or two.

The examiner noted the veteran still had gross instability of 
the left knee.  The scars were well healed.  There was a 
remarkable prominence of a staple in the medial tibial 
plateau.  This was very tender to the touch. The diagnosis 
was ACL instability, chronic, left, SP multiple surgeries 
with severe residual symptoms.

The examiner opined that she was still receiving treatment, 
and would required further surgery.  She had difficulty with 
functional limitations, and continued to require bracing and 
anti-inflammatory medications.

Other records, to the extent pertinent, show improved 
findings after surgery with deterioration leading to the need 
for additional surgery.  

The RO has rated the veteran's left knee disorder, under the 
VA's Schedule for Rating Disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The left knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5261, Leg, 
limitation of extension. 

Under DC 5257, Knee other impairment of; recurrent 
subluxation or lateral instability;

Severe impairment warrants a 30 percent disability rating; 
Moderate impairment warrants a 20 percent disability rating; 
while, Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, Leg, limitation of flexion; 

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 5° warrants a noncompensable 
rating.  

The Board has concluded that a higher rating under; DC 5257, 
is not for application as the veteran is already rated at the 
maximum allowable evaluation under this code.   An increased 
evaluation under DC 5260, or 5261 is not indicated, as ROM 
has been shown to be from full extension to 120 ° of flexion. 

Likewise, the veteran does not have ankylosis of the left 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5256, Knee, ankylosis of; or, DC 5262, Tibia and fibula, 
impairment of: is not applicable.  The Board has also 
considered DCs 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  However as no frequent episodes of "locking," pain, 
and effusion into the joint of the left knee has been 
demonstrated, this code is not for application for 
consideration of a higher rating.  

It is noted, pursuant to the General Counsel Opinion 
previously cited, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment. In this case, in addition to the rating 
under the code for instability, there is a finding of 
arthritis, and of limitation of motion (normal ROM is from 0 
to 140°).  Limitation of motion due to arthritis is not 
contemplated in DC 5257.  Moreover, as x-rays have confirmed 
degenerative arthritis of the left knee, in accordance with 
VAOPGCPREC 23-97, a separate 10 percent rating is warranted 
for the left knee under DCs 5003-5010.  A rating in excess is 
not warranted, however, based on the limitation of motion, as 
the motion is not so limited under the flexion and extension 
codes set forth above.  This rating is assigned effective 
February 6, 1996, as this is the first date that there was 
clinically evidence of arthritis with limitation of motion.

Prior to June 24, 1997, a 20 percent rating for the 
instability of the left knee is continued.  There was no 
evidence of more than moderate disability during this time.  
It was reported after surgeries (for which temporary total 
ratings were assigned) that stability of the knee was better.  
While there was some limitation of motion noted, it was not 
to a compensable degree, and there was first evidence of 
arthritis on examination in February 1996.  Thus, a separate 
10 percent rating is warranted from that time, but an 
increased rating for instability is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of United States Court of Veterans 
Appeals (Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991). The Board has considered whether an extra- 
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  While the record does indicate 
the veteran has undergone several ACL reconstruction 
procedures, she is still employed, and able to walk and climb 
steps and hills albeit with the use of a leg brace.  The 
current manifestation remains moderate to severe.  Under 
these circumstances, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the instability of the left knee is properly rated 
at 30 percent disabling.  In addition, a separate 10 percent 
rating, but no more, for the veteran's degenerative arthritis 
of the left knee is warranted.  As noted, that rating is for 
assignment from February 6, 1996, when there was x-ray 
evidence of arthritis and limitation of motion.


b. Evaluation in excess of 10 Percent for maxillary sinusitis

Historically, the veteran was granted entitlement to service 
connection for maxillary sinusitis, by rating decision in 
February 1993 and a 10 percent evaluation was assigned.  This 
rating has remained unchanged.  This was based on a history 
of moderate findings with infrequent headaches.

In a hearing at the RO in May 1993, the veteran in essence 
testified that her sinus disorder comes and goes with the 
weather.  Sometimes it begins at the beginning of winter and 
she cannot get rid of it.  A sinus infection was noted at the 
VA clinic the previous August, and she was treated with 
antibiotics.  Usually she just took over the counter 
medication, such as Benadryl.  In service, she was told that 
she had a deviated septum and surgery could relieve her sinus 
problems, but she elected not to have surgery.  She sometimes 
had headaches, and her teeth hurt from the pressure.

In an April 1996 VA examination, the veteran reported three 
injuries to the nose. She complained of intermittent nasal 
obstruction, and soreness at the tip of the nose. She had 
frontal area headaches 1-2 times monthly relieved with 
Tylenol, or Motrin. She had no history of nasal allergies. 
The examiner noted a deviated septum, left with a 50 percent 
airway obstruction, and nasal vestibulitis. Tympanic 
membranes were clear, and auricles were within normal limits. 
The diagnosis was recurrent sinusitis with nasal obstruction 
and vestibulitis, with intermittent nasal obstruction 
secondary to deviated septum, and upper respiratory 
infections.

In a December 1999 VA examination, the veteran complained of 
recurrent ulcerative lesions in the nose, occurring roughly 
monthly and lasting about a week. They were irritating, 
painful, and occasionally bled, but not significantly.  She 
believed her sinus condition was due to exposure to dust and 
chemicals in service. She has periodic difficulty breathing 
through the nose.  Additionally, she reported being hit in 
the nose with a pipe wrench.  She was on Beconase nasal spray 
twice daily which seemed to help.  

The examiner noted the ears were clear, and the nose and 
septum was midline. There was no mucosal lesions or ulcers, 
and no purulence or polyps noted.  There was no sinus 
tenderness, and the oral cavity and oropharynx were clear.  
The examiner noted that while the veteran described a history 
of recurrent ulcerative lesions in the basal mucosa, it was 
unclear as to what this was as they were not present at the 
time of examination. X-rays revealed normal paranasal 
sinuses.

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996. 61 Fed. 46,720-31 (1996) (now 
codified at 38 C.F.R. § 4.97). In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so. See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, new rating criteria may not have retroactive 
application. 38 U.S.C.A. § 5110(g) (West 1991).  Therefore, 
in this case, the Board has evaluated the veteran's service-
connected maxillary sinusitis under the old criteria both 
prior to and from October 7, 1996, and under the new criteria 
as well from October 7, 1996, finding that there was no 
significant difference using either criteria, in this case.
  
The veteran has been evaluated as 10 percent disabled under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6513. Prior to October 
7, 1996, DC 6513 provided that maxillary sinusitis with X-ray 
manifestations only and symptoms that were mild or occasional 
warranted a noncompensable evaluation. Moderate sinusitis 
with discharge or crusting or scabbing with infrequent 
headaches, warranted a 10 percent evaluation. Severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence warranted a 30 percent evaluation. 

Subsequent to October 7, 1996, DC 6513 provides that a 
noncompensable evaluation will be assigned for sinusitis that 
is detected by X-ray only. Where there are 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent evaluation is warranted. Where there 
are three or more incapacitating episodes per year, a 30 
percent evaluation is warranted. A note provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

The evidence at the time of the veteran's initial claim 
revealed competent medical evidence of moderate maxillary 
sinusitis.  There was X-ray evidence of sinusitis.  The 
veteran reported that she experienced headaches and 
congestion related to her sinusitis and competent medical 
evidence associated these symptoms with her sinusitis. 

The evidence since that time, including the latest VA 
examination in December 1999 revealed x-ray evidence of 
normally aerated sinuses.  There was no evidence shown of 
mucosal lesions, polyps, purulence, or sinus tenderness.  The 
oral cavity and oropharynx were clear. 

While the record does not indicate that the veteran has 
crusting or scabbing, she does have a history of headaches 
and congestion.  There is no competent medical evidence that 
the veteran experiences frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  Rather, the 
competent medical evidence limits symptoms associated with 
the veteran's sinusitis to some congestion, headaches, 
tenderness, and aching, and indicates that he rarely takes 
antibiotics for these symptoms.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 10 
percent granted herein under Diagnostic Code 6513 in effect 
prior to October 7, 1996.

Further, there is no competent medical evidence that the 
veteran experiences three or more incapacitating episodes per 
year of sinusitis that require bed rest and treatment by a 
physician. Rather, the competent medical evidence indicates 
that the veteran was seen in 1994 with complaints relating to 
sinuses and that she was seen again in February 1998, at 
which time she was prescribed a 10-day course of antibiotics. 
There is no competent medical evidence that the veteran has 
been prescribed antibiotic treatment lasting 4 to 6 weeks, 
noting that the evidence indicates that the longest 
antibiotics prescribed was for 10 days. Nor is there any 
evidence indicating that the veteran has more than six non-
incapacitating episodes per year of sinusitis that are 
characterized by headaches, pain, and purulent discharge or 
crusting. Therefore, a preponderance of the evidence is 
against an evaluation greater than the 10 percent assigned 
herein under Diagnostic Code 6513 in effect from October 7, 
1996.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (Aug. 16, 1996). In this case, 
consideration of an extraschedular rating has not been 
expressly raised. Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the veteran's maxillary 
sinusitis has not required hospitalization and there is no 
indication that it has caused marked interference with any 
employment.



ORDER

Entitlement to an increased rating for a left knee disorder, 
currently rated as 30 percent disabling, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
arthritis of the left knee is warranted from February 6, 
1996, subject to the law and regulations governing the award 
of monetary benefits.

Entitlement to a rating in excess of 20 percent for a right 
knee disorder, manifested by instability, prior to June 24, 
1997 is denied.

An increased rating for maxillary sinusitis, currently rated 
as 10 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


